Citation Nr: 1517840	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  07-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for headaches, prior to December 23, 2010. 

2.  Entitlement to a rating in excess of 50 percent for headaches, from December 23, 2010, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

3.  Entitlement to a rating in excess of 20 percent for residuals of fracture of the cervical spine at the C2 level. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected cervical spine and/or headache disability(ies), on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to December 23, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to May 1982. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision in which the RO continued a 10 percent rating for the Veteran's service-connected headaches and a 20 percent rating for his cervical spine disability. The Veteran filed a notice of disagreement (NOD) in February 2007, and the RO issued a statement of the case (SOC) in July 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2007. 

In July 2008, the Board remanded each of these claims to the RO so that the Veteran could be scheduled for a Board video-conference hearing in accordance with his request.  In September 2008, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In December 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing some of the requested action, the AMC continued the denial of each claim (as reflected in a March 2010 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration. 

In November 2010, the Board expanded the appeal to include entitlement to a TDIU and again remanded the claims on appeal to the RO, via the AMC, for additional development.  After accomplishing some of the requested action, the AMC continued the denial of an increased rating for the Veteran's cervical spine disability (as reflected in a July 2014 SSOC), and returned this matter to the Board for further appellate consideration. 

By rating decision in July 2014, the RO granted a 50 percent rating for headaches residual to head trauma, from December 23, 2010.  Although the RO determined that this was a full grant of the benefit sought on appeal, the Board disagrees.  

Inasmuch as a higher ratings are available for headaches prior to December 23, 2010, and a Veteran is presumed to seek the maximum available benefit for a disability, the claim for rating in excess of 10 percent for headaches prior to December 23, 2010 remains viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Moreover, although the Veteran has been awarded the maximum schedular rating for headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100, as explained below, there remains for consideration the Veteran's entitlement to a higher, extra-schedular rating for that disability  Thus, the Board's characterization of the matter of the Veteran's entitlement to a rating in excess of 50 percent for headaches, as reflected on the title page.

In the July 2014 rating decision, the RO also granted a TDIU, effective December 23, 2010.  Again, the RO found that this was a grant of the full benefit sought on appeal.  However, as the RO did not grant entitlement to a TDIU back to the date of claim, this matter is also still on appeal and has been characterized as set forth on the title page.   

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) records associated with the Veteran's claims.  With the exception of a March 2015 brief submitted by the Veteran's representative located in VBMS and additional VA treatment records dated from August 2013 located in Virtual VA, a review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For the reasons expressed below, these matters are again being remanded to the agency of original jurisdiction (AOJ), for additional action.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that, as noted in the December 2008 and November 2010 Board remands, the Veteran has raised claims for service connection for tinnitus and for depression, to include as secondary to his service-connected disabilities.  However, as these claims have not been adjudicated by the AOJ, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.


REMAND

Unfortunately the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

Initially, the Board notes that, as of December 23, 2010, the Veteran is receiving the maximum schedular rating possible for his service-connected headaches.  In turn, the Veteran's assertions regarding the impact of the disability on his employment appears to raise the question of his entitlement to a higher rating for his headache disorder on an extra-schedular basis.  See 38 C.F.R. § 3.321 (2014).  Moreover, in a December 2010 opinion, a VA examiner opined that the Veteran's prolonged, frequent headache attacks have led to severe economic inadaptability.  The Board has thus expanded the issue, accordingly.  Importantly, although the AOJ issued a SSOC in July 2014, as discussed above, the AOJ did not address whether a higher rating is warranted prior to December 23, 2010, or whether a higher rating is  warranted on an extra-schedular basis since that date.  To avoid any prejudice to the Veteran, on remand, the AOJ should address these matters, in the first instance. 

Prior to such consideration, additional development in connection with the headache claims is warranted.  In this regard, the Veteran was afforded a VA neurological examination in December 2009, and a subsequent addendum opinion was prepared in December 2010.  Following receipt of the addendum opinion, the AOJ awarded a 50 percent rating from December 23, 2010 (the date of the opinion).  Nevertheless, the Board finds that further opinion is needed to determine whether any higher rating is assignable at any earlier point pertinent to the December 1, 2005 claim for increase, inasmuch as the evidence currently of record does not adequately address this point.  See 38 U.S.C.A.  § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the AOJ should  arrange to obtain an addendum opinion from the physician who conducted the December 2009 VA examination and prepared the December 2010 addendum opinion, following view of the claims file.  If the same examiner is not available or another VA examination is deemed medically necessary, the AOJ should arrange for the Veteran to undergo another VA neurological examination by an appropriate physician.

The Board further observes that the Veteran was last afforded a VA examination to address the severity of his service-connected residual fracture of the cervical spine, C2, in December 2010, over four years ago.  To ensure that the record reflects the current severity of the Veteran's service-connected cervical spine disability, the Board finds that more contemporaneous examination with findings responsive to the applicable rating criteria), is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

The Board points out that, as any decision with respect to the claims for increased ratings may affect the Veteran's claim for a TDIU prior to December 23, 2010, this claim is inextricably intertwined with the other claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of the claim(s) for increase.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of the date and time of examination(s)-sent to him by the pertinent VA medical facility.  

Prior to obtaining further examination(s)/opinions on the higher rating claims, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

As regards VA records, the Veteran's Virtual VA file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Butler, Pennsylvania, dated up to August 2013; however, more recent records from this facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, to ensure that that all of the applicable VA treatment records are of record, the should obtain from the Butler VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 2013,  following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal (to include as regards any private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

The AOJ's adjudication of the claims for higher rating should include continued consideration of whether any, or any further staged rating of the disability(ies) (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart (cited above), as appropriate, is warranted, as well as whether a rating in excess of 50 percent for the Veteran's service-connected headaches is warranted on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  Moreover, the AOJ's adjudication of the claim for a TDIU due to service-connected headache and/or cervical spine disability(ies) prior to December 23, 2010 should include consideration of whether the criteria for invoking the procedures for first-line authority consideration of a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), are met. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Butler VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the Virtual VA electronic file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified evidence following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange to obtain an addendum opinion from the individual who conducted the December 2009 VA examination and provided the December 2010 addendum opinion, based on claims file review.

If the December 2009 VA examiner is not available, or another examination is deemed medically necessary, arrange for the Veteran to undergo VA neurological examination by an appropriate physician.t

The contents of the entire claims file (paper and electronic), to include complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

To the extent possible, the examiner should render specific findings with respect to the existence and frequency of prostrating attacks from the Veteran's headaches for the relevant period prior to December 23, 2010-from approximately December 1, 2004 (one-year prior to the December 1, 2005 date of the claim for increase).  

The examiner should also address whether the record reflects any change(s) in the severity of the Veteran's service-connected headache disability at any point since December 1, 2004 , and, if so, the approximate date(s) of any such change(s), and the level of severity of the disability on each date.  

The examiner should also address the functional effects of the Veteran's headaches on his activities of daily living, to include employment, prior to December 23, 2010.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his cervical spine by an appropriate medical professional

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly indicate whether the Veteran has neurological manifestations of the cervical spine disability.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should provide an assessment of the severity of such disability. 

The examiner should also conduct range of motion testing of the cervical spine (expressed in degrees).

The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain or other symptoms during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Additionally, the examiner should indicate whether the Veteran has any ankylosis of the cervical spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should also address whether the record reflects any change(s) in the severity of the Veteran's cervical spine disability at any point since December 1, 2004 , and, if so, the approximate date(s) of any such change(s), and the level of severity of the disability on each date.  

The examiner should specifically comment on the functional effects of the Veteran's cervical spine disability on his activities of daily living, to include employment, prior to December 23, 2010.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of the date and time of examination(s)-sent to him by the pertinent VA medical facility.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include referral of the headache and/or TDIU claim(s) to the first line authority for extra-schedular consideration, if appropriate), readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claim(s) for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication )and legal authority, to include consideration of whether any, or any further, staged rating of any disability at issue, pursuant to Hart (cited above), is appropriate, as well as whether as with respect to the claims for a rating in excess of 50 percent headaches, and for a TDIU prior to December 23, 2010, whether the criteria for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)) and 38 C.F.R. § 4.16(b), respectively, are met).. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to additional legal authority considered-to include 38 C.F.R. §§ 3.321(b)(1)) and 4.16(b)-along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


